Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HARADA et al. (US 20130119413 A1, hereinafter Harada).
With regards to claim 1, Harada discloses a method of manufacturing a light emitting diode device, (FIGS. 11A-12) the method comprising: 
preparing a thin film transistor substrate; (substrate 101) 
forming a first diode electrode (left electrode 202) and a second diode electrode (right electrode 202) on the thin film transistor substrate; (See FIGS. 11A-12) 
forming a first passivation pattern, (left protective layer 110/112) a micro light emitting diode, (light emitting layer 206) and a second passivation pattern (right protective layer 110/112) between the first diode electrode and the second diode electrode; (See FIGS. 11A-11D) and 
forming a first bridge pattern (left bank 105) and a second bridge pattern (right bank 105) on the first passivation pattern and the micro light emitting diode, (See FIGS. 11A-12) 
wherein the forming of the first passivation pattern, the micro light emitting diode, and the second passivation pattern is performed by a single mask process comprising two etching processes.  (See FIGS. 11B-11D, where there are two etches in FIGS. 11B and 11C using a single mask of bank 105) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812